Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2016

                                    No. 04-16-00291-CV

E-LEARNING, LLC, Grant Business Development Group, Inc., Roger Grant and Judith Grand,
                        d/b/a Business Develoment Group,
                                    Appellants

                                              v.

                     AT&T COPRORATION and AT&T Services, Inc.,
                                  Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10500
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
        The appellate record was due on June 13, 2016. The trial court clerk responsible for
preparing the clerk’s record filed a notification of late record on June 14, 2016, stating that
appellants had failed to designate and pay for, or make payment arrangements for, the
preparation of the clerk’s record. On June 21, 2016, we ordered appellants to provide written
proof that the clerk’s record and reporter’s record had been requested and that payment, or
payment arrangements, had been made with the trial court clerk and the court reporter. The
reporter’s record was filed on June 21, 2016. Appellants timely submitted written proof of
payment for the clerk’s record. Accordingly, it is ORDERED that the clerk’s record is due no
later than thirty (30) days from the date of this order.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court